DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and claim amendments filed January 27, 2022 have been entered into the file. Currently, claim 5 is amended, resulting in claims 5-9 and 18-21 pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8 and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 is directed to a fibrous sheet with a thickness property defined by an equation and no other structural features. According to MPEP 2163(I)(A), the claimed invention as a whole may not be adequately described if the claims require and essential or critical feature which is not adequately described in the specification and which is not conventional or known in the art. Additionally, MPEP 2163(I)(A) also states that an invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. Written description issues may also arise if the knowledge and level of skill in the art would not have permitted the ordinary artisan to immediately envisage the claimed product arising from the disclosed process. See again MPEP 2163(I)(A).
The instant specification details the structure of the nonwoven fabric and the method of making the nonwoven fabric (see pages 35-49), however the instant specification does not describe how the structure or the method of making the nonwoven fabric affects the results of the equation of claim 5. Crimped nonwoven fabrics with the materials described in the instant specification are known in the prior art (see art presented below), however no mention is made of the thickness of three superimposed sheets being less than the expected thickness of three superimposed sheets. The ordinary artisan would recognize that there are many factors that may go into fulfilling the claimed equation that lead to unpredictability in the result. For example, the material used, the structure of the surface, the shape of the fibers, the type of fabric used (nonwoven, woven, knit), whether the layers are bonded or consolidated, whether anything is done to the layers prior to being superimposed, the environment (e.g., high humidity), whether pressure is applied (e.g., in the case of hook and loop tape), whether the thickness of the three sheets vary, etc. would be recognized by the ordinary artisan as having an effect on the final result of the claimed equation. The instant specification does not describe the structural or method features which effect the results of the equation, therefore the ordinary artisan would have difficulty predicting whether a general fibrous material would meet the claim. Therefore, the knowledge and level of skill of one of ordinary skill in the art would not have permitted the ordinary artisan to immediately envisage the claimed product arising from the disclosed structure and process and there is no described or art-recognized correlation between the disclosed function and the structure responsible for the function.
Claims 6-8 and 18-21 are also rejected under 35 U.S.C. 112(a) based on their dependency from claim 5, rejected above.

Claims 5-8 and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a fibrous sheet containing only a nonelastomer material, does not reasonably provide enablement for wherein a thickness of a single fibrous sheet and a thickness of three superimposed fibrous sheets satisfies the equation in claim 5.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claim 5 is directed to a fibrous sheet with a thickness of a single fiber sheet and a thickness of three superimposed fibrous sheets that satisfy the equation in claim 5. No structure, other than that the invention is a fibrous sheet which can be a woven, nonwoven, or knitted fabric and the fibrous sheet contains only a nonelastomer material, is provided. As discussed in the 112(b) rejection below it is also unclear whether a single fibrous layer is being claimed or three superimposed fibrous layers are being claimed (Wands Factor (A)). According to the instant specification at page 27, lines 12-15, the fibrous sheet is a compression bandage (Wands Factor (B)).
Crimped nonwoven fabrics with the materials described in the instant specification are known in the prior art (see art presented below), however no explicit mention is made of the thickness of three superimposed sheets being less than the expected thickness of three superimposed sheets (Wands Factors (C) and (D)). The ordinary artisan would recognize that there are many factors that may go into fulfilling the claimed equation that lead to unpredictability in the result. For example, the material used, the structure of the surface, the shape of the fibers, the type of fabric used (nonwoven, woven, knit), whether the layers are bonded or consolidated, whether anything is done to the layers prior to being superimposed, the environment (e.g., high humidity), whether pressure is applied (e.g., in the case of hook and loop tape), whether the three layers are of the same thickness, etc. which the ordinary artisan would recognize would have an effect on the final result of the claimed equation (Wands Factors (D) and (E)).
The instant specification details the structure of the nonwoven fabric and the method of making the nonwoven fabric (see pages 35-49), however the instant specification does not describe how the structure or the method of making the nonwoven fabric affects the results of the equation of claim 5. Page 30 at lines 25-27 state that the use of an elastomer on the surface of the fibrous sheet does not result in satisfactorily reduce the thickness T3, and as a result it can be difficult to satisfy formula [A] (the equation in claim 5). Page 35 into page 36 describes four different methods for imparting stretchability and extensibility to a fibrous sheet substrate. Method 4) is preferred. Methods 1) and 3) are identified as being difficult to obtain a fibrous sheet satisfying formula [A] (the equation in claim 5). Rather than describing the structure that results in satisfying the equation in claim 5, the instant specification describes what structure does not satisfy the equation in claim 5. Page 45 at lines 4-6 state that the ratio of the conjugated fiber and non-conjugated fiber is preferably adjusted appropriately so that the fibrous sheet satisfies formula [A] (the equation in claim 5). Therefore the instant specification does provide some structural guidance as to how to fulfill the equation in claim 5, however it is clear from the disclosure of structure that does not fulfill the equation in claim 5 as well as the examples that there are other factors that affect the results of the equation (Wands Factor (F)).
For the second embodiment of the instant invention (claim 5), the instant specification provides two working examples, Examples 5 and 6, and three comparative Examples, Comparative Examples 2-4. Examples 5 and 6 have values of 80.0 and 81.6, respectively, for the equation in claim 5. However, the scope of the possible values of the equation in claim 5 is larger, including values from 81.7-85%. Additionally, the structure of the Examples are much more specific, specifying that the fiber is a crimpable conjugate fiber, the material of the fiber, the number of crimps, the heat treatment on the fiber, the processing of the fiber, etc. (see instant specification, pages 80-82). The Comparative Examples 2-4 do not satisfy the equation in claim 5 (Table 2). Comparative Example 2 was produced in the same manner as Example 5, except that the hot air drying temperature was set to 160oC (page 82, lines 10-16). Comparative Example 3 was produced in the same manner as Example 5 except that 80% by mass of fibers were crimpable fibers and 20% by mass were heat-fusible fibers (page 82, lines 17-23). Comparative Example 4 is an SMS fabric (page 82, line 24 – page 83, line 3). From the comparative examples is appears that the hot air drying temperature and the amount of crimpable fibers affect the results of the equation in claim 5, however neither of these structures/methods are present in claim 5 (Wands Factor (G)).
In conclusion, while the specification provides details as to the structure and method of making the fibrous sheet, the specification does not describe what features or processes are required to result in the equation in claim 5 being met with the broad scope being claimed. Based on the state of the prior art and the knowledge of one of ordinary skill in the art, the ordinary artisan would not know what structure or processes are required to result in the invention in claim 5, and would require undue experimentation to arrive at the invention of claim 5 due to the many parameters that could affect the layered thickness and the lack of guidance in the claim and the specification.
Claims 6-8 and 18-21 are also rejected under 35 U.S.C. 112(a) based on their dependency from claim 5, rejected above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “a fibrous sheet that satisfies the formula below: … when a thickness of a single fibrous sheet measured in accordance with A method specified in JIS L 1913 is defined as T1 [mm], and a thickness of three superimposed sheets measured under the same conditions id defined as T3 [mm]”. The limitation is indefinite because it is unclear what is being claimed. The only structure recited is “fibrous sheet” in the preamble and the newly added “wherein the fibrous sheet contains only a nonelastomer material”. The equation recited has both a single layer thickness and the thickness of three superimposed sheets. It is unclear whether a single layer of fibrous sheet is claimed or three layers of fibrous sheet. The value T3 is defined as a thickness of three superimposed sheets, however it is unclear whether these are three sheets of the thickness of T1 or three sheets of different and/or variable thickness. Additionally, how the sheets are superimposed is not clear and would affect the final result of the equation as described in the 112(a) rejection above and repeated below. In the event T3 is three sheets of T1 superimposed and claim 5 is claiming a single sheet (i.e., T1), it is unclear what structure is required to meet the equation when a single sheet is defined by the functional limitation of use in a layered product which is not claimed.
As discussed in the 112(a) rejection above, it is also unclear what structure is required to meet the body of the claim. The ordinary artisan would recognize that there are many factors that may go into fulfilling the claimed equation that lead to unpredictability in the result and the structure desired to achieve the result. For example, the material used, the structure of the surface, the shape of the fibers, the type of fabric used (nonwoven, woven, knit), whether the layers are bonded or consolidated, whether anything is done to the layers prior to being superimposed, the environment (e.g., high humidity), whether pressure is applied (e.g., in the case of hook and loop tape), whether the three layers are of the same thickness, etc. which the ordinary artisan would recognize would have an effect on the final result of the claimed equation.
Claims 6-8 and 18-21 are also rejected under 35 U.S.C. 112(b) based on their dependency from claim 5, rejected above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-7, 9, 18-19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura (US 2010/0035500)1.
With respect to claims 5-7, 9 and 18-19, Kimura teaches a nonwoven fabric (fibrous sheet) which is easy to tear and has stretchability and self-fastenability (paragraph [0001]). The nonwoven (fibrous sheet) is obtained by subjecting a conjugated (or composite) fiber having a latent ability of crimping by heating to a high-temperature water vapor (or high-temperature moisture) to develop a three-dimensional crimp and to allow the crimped fiber to entangle with another (paragraph [0015]). As can be seen in FIG. 1, the sample 1 has a length direction and a width direction (FIG. 1). Kimura further teaches that such a nonwoven fabric has a high stretchability without containing a rubber or an elastomer (contains only a nonelastomer material) (paragraph [0052]).
As discussed in the 112(a) and 112(b) rejections above, the structure required to meet the property defined by the equation in claim 5 (and claims 6 and 9, which depends from claim 5) is unclear and not described in the instant specification. Therefore, Kimura is interpreted as reading on claim 5 (and claims 6 and 9) in part because Kimura teaches that the fibers are crimped conjugated fibers and the nonwoven is preferably 95/5 to 100/0 conjugated fiber/non-conjugated fiber (paragraph [0059]), which is the same structure identified by the instant specification as assisting in fulfilling the equation in claim 5 (see the 112 rejections above).
Additionally, Kimura teaches the use of similar structure and materials as the instant invention as well as a similar method of making. The final product of Kimura also exhibits similar properties to the instant invention.
With respect to similar structure, page 34, lines 15-16 the instant specification discloses the basis weight of the fibrous sheet is more preferably 50-200 g/m2. The thickness of the fibrous sheet is more preferably 0.4 to 2 mm (instant specification; page 34, lines 23-25). The bulk density of the fibrous sheet is more preferably 0.05-0.2 g/cm3 (instant specification; page 34, line 28 – page 35, line 4). The fibrous sheet has an air permeability measured by the Frazier method of particularly preferably 10-200 cm3/(cm2 second) (instant specification; page 35, lines 14-17).
Similarly, Kimura teaches a basic weight (basis weight) of more preferably about 30-200 g/m2 (Kimura; paragraph [0070]). The thickness is more preferably about 0.4-1.5 mm (Kimura; paragraph [0070]). The bulk density is particularly about 0.07-0.15 g/cm3 (Kimura; paragraph [0067]). The air-permeability is more preferably about 10-200 cm3/(cm2 second) as measured by the Frazier test method (Kimura; paragraph [0083]).
Further with respect to similar structure, the fibrous sheet of the instant invention is preferably a nonwoven fabric containing crimped fibers in a coiled shape (instant specification; page 36, lines 17-27). The nonwoven fabric preferably is not substantially fusion bonded, and the crimped fibers are mainly entangled together with their crimped coil portions bound or hooked (instant specification; page 36, line 28 – page 37, line 2). Further, it is preferable that most crimped fibers are oriented substantially parallel to a sheet surface (instant specification; page 37, lines 3-8). The fibers have an average fineness of more preferably 1 to 5 dtex (instant specification; page 43, lines 2-3). The average fiber length is more preferably 25-75 mm (instant specification; page 43, lines 8-9). The number of crimps after heating is preferably 35-150 crimps/25 mm (instant specification; page 43, lines 27-29). The average curvature radius of circles formed by the crimped fibers is more preferably 50-160 microns (instant specification; page 44, lines 2-4). The average pitch of the coil is more preferably 0.05-0.2 mm (instant specification; page 44, lines 15-16). The preferred ratio of conjugated fiber to non-conjugated fiber is 90/10 to 100/0 (instant specification; page 45, lines 4-10).
Similarly, Kimura teaches the conjugated fibers of the nonwoven after heat treatment crimp into a three-dimensional form such as a coil-like form (a spiral form or shape or a helical or coil spring form or shape) (Kimura; paragraph [0050]). Due to the change in form from crimping the fibers, the nonwoven fabric has a structure where each crimped conjugated fiber is entangled with another to fasten or hook the fiber on another, substantially without being melt-bonded to another (Kimura; paragraph [0062]). It is desirable that most of the fibers constituting the nonwoven are arranged in a direction approximately parallel to the nonwoven fabric surface (Kimura; paragraph [0063]). The average fineness of the conjugate fibers are more preferably about 1-5 dtex (Kimura; paragraph [0048]). The average fiber length is more preferably above 25-75 mm (Kimura; paragraph [0049]). The number of crimps after heating is more preferably about 45-120/25 mm (Kimura; paragraph [0051]). The average curvature radius of the crimped fibers is preferably about 50-160 microns (Kimura; paragraph [0056]). The average pitch between the crimps of the coil-like crimped conjugated fiber is more preferably about 0.05-0.2 mm (Kimura; paragraph [0057]). The preferred conjugated fiber/non-conjugated fiber ratio of 95/5 to 100/0 (Kimura; paragraph [0059]).

With respect to similar method of making, page 45, lines 18-22, the instant specification discloses that the nonwoven fabric containing the crimped fibers can be suitably produced by a method including a step of forming the fibers containing latently crimped fibers into a web and a step of heating the fibrous web and crimping the conjugated fibers. The preferred web formation is a carding method using staple fibers (instant specification; page 45, lines 23-29). Next the fibers of the web are preferably entangled with water flow from both sides (instant specification; page 46, lines 1-10). In the heating step, the fibrous web is heated with high temperature steam and crimped (instant specification; page 47, lines 24-29). The pressure of the high temperature steam can be selected from the range of 0.1-2 MPa, the temperature is selected from the range of 70-180oC, and the treatment speed is selected from the range of less than or equal to 200 m/minute (instant specification; page 49, lines 2-13).
Similarly, Kimura teaches the production process of the nonwoven fabric includes a step of forming a fiber web and a step of heating the web to develop a crimp (Kimura; paragraph [0085]). The web is formed from a carding process using a staple fiber (Kimura; paragraph [0086]). Prior to heating the web, an entangling step is preferably performed by applying or spraying water (Kimura; paragraph [0087]). During the heating step a high-temperature water vapor is sprayed to develop uniform crimp (Kimura; paragraph [0099]). The pressure of the high-temperature water can be 0.1 to 2 MPa at a temperature in the range of 70-150oC at a treatment speed of not more than 200 m/minute (Kimura; paragraph [0102]-[0103]).
Kimura further teaches that sometimes the nonwoven fabric has water remaining therein after the crimp development of the composite fibers of the fiber web (Kimura; paragraph [0104]). If necessary the web after the water vapor treatment may be dried (Kimura; paragraph [0104]). It is necessary that the fibers of the surface of the nonwoven fabric be not bonded by the heat from a forming element for drying in contact with the nonwoven fabric and the nonwoven fabric do not deteriorate in stretchability after drying (Kimura; paragraph [0104]). As long as the stretchability of the fabric is maintained after drying, the drying can employ a conventional manner (or process) (Kimura; paragraph [0104]).

With respect to similar materials, page 38, lines 15-18, the instant specification discloses that the fiber constituting the crimped fiber is a fiber (latently crimped fiber) having an asymmetric or layered (so-called bimetal) structure crimped by heating due to a difference in thermal shrinkage factor (or thermal expansion coefficient) of a plurality of resins. The cross-sectional structure of the conjugate fiber is preferably eccentric core-sheath type or parallel type (instant specification; page 42, lines 14-22). The conjugated fiber is preferably a combination of aromatic polyester-based resins, more preferably a combination of polyalkylene arylate-based resin (a) and a modified polyalkylene arylate-based resin (b) (instant specification; page 40, lines 16-19). The preferred resin (a) is polyethylene terephthalate and the resin (b) may be an elastomer having a C2-4 alkylene arylate (e.g., ethylene terephthalate or butylene terephthalate) as a hard segment and a polyoxyalkylene glycol or the like as a soft segment (instant specification; page 40, line 19 – page 41, line 18).
Similarly, Kimura teaches the conjugate fiber used in the nonwoven preferably has a structure which is like a bimetal structure or a structure having the phases disposed adjacent to each other such as an eccentric sheath-core form and a side-by-side form (parallel type) (Kimura; paragraphs [0046]-[0047]). Kimura further teaches the conjugated fiber preferably has a combination of (a) a polyalkylene arylate resin and (b) a modified polyalkylene arylate-series resin (Kimura; paragraph [0041]). The resin (a) is typically polyethylene terephthalate (PET) (Kimura; paragraph [0041]). The resin (b) may be an elastomer which has a C2-4- alkylene arylate (e.g., ethylene terephthalate and butylene terephthalate) as a hard segment and polyoxyalkylene glycol as a soft segment (Kimura; paragraph [0042]).
Further with respect to similar materials, in the resin (b) of the instant invention, a ratio of the dicarboxylic acid component for reducing the melting point or softening point is more preferably 15-40 mol% based on the whole amount of dicarboxylic acid groups (instant specification; page 41, lines 19-23). A ratio of the diol component for reducing the melting point or the softening point is preferably less than or equal to 10 mol%, based on the whole amount of diol components (instant specification; page 41, lines 23-27).
Similarly, Kimura teaches the proportion of the dicarboxylic acid component lowering the melting point or softening point relative to the total amount of the dicarboxylic acid components is 15-40 mol % (Kimura; paragraph [0043]). The proportion of the diol component lowering the melting point or softening point relative to the total amount of diol components is preferably not more than 10 mol % (Kimura; paragraph [0043]).

With respect to similar properties, on page 31, lines 1-5, the instant specification discloses that the instant invention has a curved surface sliding stress of greater than or equal to 3 N/50 mm. On page 31, line 10 – page 32, line 8, the instant specification discloses that the instant invention has a “hand cut property” evaluated by a breaking strength in the machine (MD) direction of more preferably 10-40 N/50 mm and a breaking strength in the cross direction (CD) of more preferably 1-20 N/50 mm.
Similarly, Kimura teaches a slip stress at curved surfaces in contact (curved surface sliding stress) of not less than 3.0 N/50 mm (Kimura; paragraph [0074]). The strength at break is preferably 7-20 N/50 mm in the length direction (MD) of the bandage (Kimura; paragraph [0076]). The strength at break in the width direction (CD) is more preferably about 0.5-10 N/50 mm (Kimura; paragraph [0079]).
Further with respect to similar properties, the instant invention has an elongation at break in the MD direction of more preferably greater than or equal to 80% and less than or equal to 250% (instant specification; page 32, lines 14-21). The elongation at break in the CD direction is preferably 100-350% (instant specification; page 32, line 28 – page 33, line 2). The recovery rate after 50% extension in the MD direction is more preferably greater than or equal to 90% (instant specification; page 33, lines 3-15). The recovery rate after 50% extension in the CD direction preferably greater than or equal to 80% (less than or equal to 100%) (instant specification; page 33, line 27 – page 34, line 2).
Similarly, Kimura teaches an elongation at break in the length direction (MD) of not less than 80%, for example 80-250% (Kimura; paragraph [0071]). The elongation at break in the cross direction varied from 93-220% (Kimura; Table 1). The recovery of the nonwoven after being subjected to 50% elongation in at least one direction is preferably not less than 95%, for example 95-100% (Kimura; paragraph [0072]). The recovery after 50% elongation in the cross direction varied from 81-99% (Table 2).

With respect to claim 21, Kimura teaches all the limitations of claim 5 above. Kimura further teaches the nonwoven fabric (fibrous sheet) is suitable for a tape used in medical or support field (such as a bandage or a supporter) (paragraph [0001]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2010/0035500)2 as applied to claim 5 above.
With respect to claim 8, Kimura teaches all the limitations of claim 5 above. Kimura further teaches a basic weight (basis weight) of more preferably about 30-200 g/m2 (Kimura; paragraph [0070]).
The basis weight range of Kimura substantially overlaps the claimed range in the instant claim 8. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Kimura, because overlapping ranges have been held to establish prima facie obviousness.

With respect to claim 20, Kimura teaches all the limitations of claim 5 above. Kimura further teaches the nonwoven fabric has a slip stress at curved surfaces in contact (curved surface sliding stress) of not less than 0.5 N/50 mm, and preferably not less than 1.0 N/50mm (particularly not less than 3.0 N/50 mm (paragraph [0074]).
The curved surface sliding stress range of Kimura substantially overlaps the claimed range in the instant claim 20. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Kimura, because overlapping ranges have been held to establish prima facie obviousness.

Response to Arguments
Response – Claim Rejections 35 USC §112
Applicant’s arguments filed January 27, 2022 have been fully considered and are not persuasive.
On pages 4-5 of the response Applicant submits that the claimed invention is enabled because the instant specification provides significant detail in the examples section on how to prepare the fibrous sheet of the present invention and described a method for adjusting the content ratio of the conjugated fibers and the non-conjugated fibers; a method for adjusting conditions of the high temperature steam (in particular, temperature and/or pressure) used in the heating step; and a method for adjusting the drying temperature in the drying step (see, page 49, lines 21-26 of the English text).
The Examiner respectfully disagrees. As described in more detail in the 112(a) rejection above, the instant specification details the structure of the nonwoven fabric and the method of making the nonwoven fabric (see pages 35-49), however the instant specification does not describe how the structure or the method of making the nonwoven fabric affects the results of the equation of claim 5. The ordinary artisan is not able to turn to the teachings of the specification to determine what structure is required to provide a nonwoven that meets the claimed formula [A].
With respect to the examples, as discussed in the 112(a) rejection above, for the second embodiment of the instant invention (claim 5), the instant specification provides two working examples, Examples 5 and 6, and three comparative examples, Comparative Examples 2-4. The structure of the examples are much more specific, specifying that the fiber is a crimpable conjugate fiber, the material of the fiber, the number of crimps, the heat treatment performed on the fiber, the processing of the fiber, etc. (see instant specification, pages 80-82). The scope of claim 5 is significantly broader than the two examples provided, specifying only that the fibrous sheet contains only a nonelastomer material. The examples of the instant specification for the second embodiment do not provide enough guidance for the ordinary artisan to make and use a fibrous sheet that meets formula [A] within the broad scope claimed.
Page 49, lines 21-26 of the instant specification state that the content ratio of the conjugated fibers and the non-conjugated fibers, the conditions of the high temperature steam, the drying temperature, and the like are examples of a method for satisfying the formula [A]. However, the instant specification does not describe how each of these parameters affect the result of the formula [A]. Therefore, the ordinary artisan would require undue experimentation to arrive at the claimed invention due the broad scope of claim 5 and lack of guidance in the specification as to how the parameters affect the formula, either individually or in combination.
Comparative Example 2 was produced in the same manner as in Example 5 except that the hot air drying temperature was set to 160oC, and the value for formula [A] is outside the claimed range in Table 2. Comparative Example 3 was produced in the same manner as in Example 5 except that 80% by mass of the latently crimpable fibers used in Example 5 and 20% by mass of heat-fusible fibers were used, and the value for formula [A] is outside the claimed range in Table 2. Therefore it appears from the examples that use of a specific drying temperature (compare Example 5 to Comparative Example 3 which use the same drying temperature) or use of a specific crimped to non-crimped fiber ratio (compare Example 5 to Comparative Example 2 which uses the same ratio) alone is not sufficient to arrive at the claimed values of formula [A]. All these values must be chosen appropriately in order to arrive at the claimed formula [A] values and the instant specification does not provide guidance as to how to choose these parameters.

On page 5 of the response Applicant submits it is clear that the claims invention may have a single layer structure or a multilayer structure including two or more fibrous layers, and thus the claimed structure only requires a single sheet that meets the formula. Applicant also cites the specification at page 73, lines 7-21 and states that T1 is the thickness of a single sheet and T3 is determined when superimposing three of the same fiber sheets and measuring the thickness.
The Examiner respectfully disagrees. Applicant states that the fibrous sheet of the invention may have a single layer structure or a multilayer and only requires a single sheet that meets the formula. It is respectfully submitted that this is not clear in the claim, as evidenced by Applicant relying on disclosure in the specification rather than the claim to support the clarity of claim 5. The only structure recited in claim 5 is the preamble recitation of “fibrous sheet” in the preamble and that the fibrous sheet contains only a nonwoven elastomer. The remainder of the claim is formula [A] and the description of the terms in the formula. T1 is defined as a fibrous single sheet. However, the single fibrous sheet of T1 is never related back to the fibrous sheet in the preamble, be it equivalent to the fibrous sheet (in which case there is lack of antecedent basis), or whether the fibrous sheet comprises a single fibrous sheet with a thickness T1.
Similarly, it is unclear how the superimposed sheets of T3 relate to the fibrous sheet as well as the single sheet of T1. Applicant states that T3 is three of the same fibrous sheets superimposed and measured under the same conditions. However, claim 5 never states that each of the three superimposed sheets are equivalent to the single fibrous sheet of T1, it only states “three superimposed sheets” without any reference to the prior recited “single fibrous sheet”. Similarly, the superimposed sheets are not related back to the fibrous sheet in the preamble. Applicant states that the fibrous sheet may be single layered or multilayered, but it is not clear form the claim that this is the case. Applicant cites page 35, lines 26-27 of the instant specification which states “The fibrous sheet may have a single layer structure or a multilayer structure including two or more fibrous layers”. This teaching does not clarify claim 5 because the layers are referred to as “fibrous layers” whereas the claim and the above discussion is referring to fibrous sheets, which is in the preamble and used to define the formula [A].

Response – Claim Rejections 35 USC §102 and 103
Applicant’s arguments filed January 27, 2022 have been fully considered and are not persuasive.
On page 6 of the response Applicants submits that Kimura does not disclose any method for achieving formula [A], particularly the drying step. Applicant relies on the examples of the instant specification, particularly comparing Example 5 to Comparative Example 2, for support that as the drying temperature increases the value of the formula [A] tends to increase.
The Examiner respectfully disagrees. As discussed above in response to the 112 rejections, the scope of the examples is significantly more narrow than the scope of claim 5. Comparative Example 2 was produced in the same manner as in Example 5 except that the hot air drying temperature was set to 160oC, and the value for formula [A] is outside the claimed range in Table 2. Comparative Example 3 was produced in the same manner as in Example 5 except that 80% by mass of the latently crimpable fibers used in Example 5 and 20% by mass of heat-fusible fibers were used, and the value for formula [A] is outside the claimed range in Table 2. Therefore it appears from the examples that use of a specific drying temperature (compare Example 5 to Comparative Example 3 which use the same drying temperature) or use of a specific crimped to non-crimped fiber ratio (compare Example 5 to Comparative Example 2 which uses the same ratio) alone is not sufficient to arrive at the claimed values of formula [A]. The instant specification only broadly states at page 48, lines 21-26 that adjusting the drying temperature affects formula [A]. It does not provide specific values for an appropriate drying temperature nor describe how the drying temperature affects the results in formula [A] in a broader scope than is seen in the examples, for example the scope of claim 5.
Applicant alleges Kimura is silent as to a drying step, however Kimura teaches that sometimes the nonwoven fabric has water remaining therein after the crimp development of the composite fibers of the fiber web (Kimura; paragraph [0104]). If necessary the web after the water vapor treatment may be dried (Kimura; paragraph [0104]). It is necessary that the fibers of the surface of the nonwoven fabric be not bonded by the heat from a forming element for drying in contact with the nonwoven fabric and the nonwoven fabric do not deteriorate in stretchability after drying (Kimura; paragraph [0104]). As long as the stretchability of the fabric is maintained after drying, the drying can employ a conventional manner (or process) (Kimura; paragraph [0104]). In addition, as described in more detail in the rejection of claim 5 Kimura teaches the use of similar structure and materials as the instant invention as well as a similar method of making, and exhibits similar final properties as the instant invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS
        2 Cited in IDS